Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 13, 2021

                                      No. 04-21-00413-CV

     THE CITY OF LAREDO and City of Laredo Municipal Civil Service Commission,
                                 Appellants

                                                v.

                                      Tony H. MORENO,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2021-CVK-001767D1
                             Honorable Joe Lopez, Judge Presiding


                                         ORDER

       This is an accelerated appeal from the trial court’s September 28, 2021 order. Appellant
timely filed a notice of appeal on September 28, 2021. Accordingly, the reporter’s record was
due ten days later on October 8, 2021. See TEX. R. APP. P. 26.1(b), 35.1(b). The record was not
filed.

       On October 8, 2021 the court reporter filed a notification of late record requesting a ten-
day extension to file the record. We grant the motion and order the record due October 18,
2021. See TEX. R. APP. P. 35.3(c) (extension of time to file record in accelerated appeal must
not exceed 10 days).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court